Citation Nr: 0509387	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to May 
1945. He died in February 2001. The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection for the cause 
of the veteran's death.

When the case was most recently before the Board in November 
2003, it was remanded for further RO action. The RO completed 
the action requested by the Board, and the case has been 
returned to the Board for appellate consideration.

In March 2005 the Board granted the appellant's motion to 
advance this case on the docket due to the appellant's 
advanced age. 38 C.F.R. § 20.900(c)(2004).


FINDINGS OF FACT

1. All pertinent notification and indicated evidential 
development have been accomplished.

2. The veteran died in February 2001 as a result of 
respiratory failure due to or as a consequence of sepsis, 
with an underlying cause of esophageal tumor.

3.  At the time of the veteran's death, service connection 
was in effect for psychoneurosis rated at 100 percent, and 
left sciatica rated at 10 percent.  An award of dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318 has 
been made.

4.  Respiratory failure, sepsis, or esophageal tumor were not 
present in service or manifested within one year following 
the veteran's separation from active duty, and are not 
etiologically related to military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the appellant's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, e.g. VCAA letter dated in August 2004, and 
notification letter dated in April 2004, the appellant has 
been informed of the evidence and information necessary to 
substantiate her claim, the information required from her in 
order for VA to obtain evidence and information in support of 
her claim, and the assistance that VA would provide in 
obtaining evidence and information on her behalf. Moreover, 
since the appellant was informed of the evidence that would 
be pertinent to her claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
appellant was on notice of the fact that she should submit 
any pertinent evidence in her possession.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the claim was remanded in November 2003 for 
compliance with the requirements of the VCAA, and the RO 
readjudicated the appellant's claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations. In the Board's opinion, the RO properly 
processed the claim after complying with the notice 
requirements of the VCAA and the implementing regulations. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record also reflects that service medical records and all 
identified post-service records have been obtained. Neither 
the appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information. Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations. Accordingly, the Board is satisfied that no 
further action is required under the VCAA or the implementing 
regulations.

II. Factual Background

The appellant has submitted numerous records in support of 
her claim. In the interest of clarity the Board will only 
discuss those records pertinent to the claim.

The veteran's service medical records are negative for 
complaints or findings related to esophageal cancer. The 
veteran was discharged from service in May 1945 on disability 
because of psychoneurosis. Service connection was granted for 
anxiety neurosis effective from May 1945, and for left 
sciatica effective from July 1946. 

The post-service treatment records show continuing treatment 
for psychoneurosis and sciatica, as well as a variety of 
conditions over the years. Pertinently, a September 1952 
letter from the veteran's physician reflects treatment for 
nervous condition, and upper gastrointestinal (GI) pain, 
nausea, and indigestion. A July 1953 VA hospitalization for 
leg and back pain reflected that GI series showed a slight 
deformity of the bulb which may be due to scarring due to a 
chronic duodenal ulcer or to a spasm on inflammatory basis. 
In a January 1969 VA hospital discharge summary, the examiner 
noted a recent diagnosis of basal cell carcinoma, treated 
with radiation. In an August 1971 VA examination, the veteran 
reported that he had ulcer of the stomach.

The veteran was also treated for chest pain in 1978, coronary 
bypass surgery in 1979, and had recurrent treatment for basal 
cell carcinoma over the years. In a November 1984 VA 
compensation and pension examination, the veteran was noted 
with diagnoses of generalized anxiety disorder, passive-
aggressive personality, history of cerebral concussion, 
herniated disc L4-L5, history of duodenal ulcer, 
arteriosclerotic heart disease status post bypass surgery, 
left sciatica, and chronic intracolitis. 

January 2001 private hospitalization records show that the 
veteran underwent esophagogastroduodenoscopy with biopsy. 
Diagnosis was of esophageal stricture, most likely caused by 
squamous cell carcinoma. A duodenal stricture was also noted 
as most likely due to old peptic ulcer disease. 

A February 2001 private medical center consultation report 
reflects that the veteran presented with progressive 
dysphagia. He reported having difficulty swallowing 
approximately four months prior, with accompanying aggressive 
weight loss. Barium swallow workup revealed stenosis at the 
mid esophagus. Biopsies were negative for malignancy. 

In a November 2001 letter, the veteran's private physician 
indicated that he had been treating the veteran for many 
years for extensive arthritis and heart disease. The 
physician indicated that the veteran developed a stricture of 
the esophagus secondary to an invasive lung cancer too late 
for any surgery or chemotherapy.

The case was remanded in November 2003 for further 
development, and additional evidence was associated with the 
claims file. This evidence included some duplicate records 
documenting private hospitalization and treatment for basal 
cell carcinoma, and various other conditions from 1996 
through February 2001. A February 2001 record showed a 
diagnosis of obstructive tumor of the esophagus. The veteran 
subsequently developed pneumonia, and respiratory failure.

III. Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death. For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

IV. Analysis

The certificate of death indicates that the veteran died in 
February 2001 as a result of respiratory failure, due to 
sepsis, with underlying condition of esophageal tumor. 
The medical evidence reflects that the underlying esophageal 
tumor was initially diagnosed a year prior to death, many 
decades following the veteran's discharge from service. The 
cancer was felt to have been most likely caused by squamous 
cell carcinoma. The veteran's diagnosis with basal cell 
carcinoma in January 1969, occurred over twenty years after 
discharge from service. 

The veteran's service medical records are silent for any 
complaint, finding, or diagnosis of carcinoma, ulcer, 
respiratory failure, esophageal tumor, or sepsis. At the time 
of his death, the veteran was service-connected for 
pychoneurosis and left sciatica. None of the veteran's 
physicians have suggested, nor is there any other indication 
in the medical evidence, that the listed cause of death was 
present in service or manifested within one year of the 
veteran's discharge from service. Moreover, there is no 
medical evidence suggesting that the disorder is otherwise 
etiologically related to service or to his service-connected 
disabilities.  While he had a 100 percent rating at death, 
debilitation is not presumed as it did not involve a major 
organ.

In sum, the clear preponderance of the evidence demonstrates 
that the veteran's immediate cause of death and underlying 
causes were not present in service, or manifested within one 
year of his discharge from service, or etiologically related 
to service. Although the appellant may sincerely believe that 
the cause of the veteran's death was connected to service, as 
a layperson, she is not competent to render a medical 
diagnosis or an opinion concerning medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board is sympathetic to the appellant's assertions, 
however, in light of the above circumstances, the Board must 
conclude that service connection is not warranted for the 
cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


